Ferguson, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
I have no disposition to disagree with the Chief Judge’s conclusion that the specification here involved properly alleges the offense of perjury. It avers that the accused:
“. . . [Heaving taken a lawful oath in a trial by special court-martial of . . , Avery and . . . Cassady that he would testify truly, did . . . willfully, corruptly, and contrary to such oath, testify in substance as follows: that . . . Avery and . . . Cassady did not drink beer in the barracks on 8 March 1960 . . . which testimony was upon material matters and which he did not then believe to be true.” [Emphasis supplied.]
In United States v McCarthy, 11 USCMA 758, 29 CMR 574, we pointed out that the truly essential element of perjury and false swearing “is that the declarant’s statement under oath be false, i.e., contrary to his oath.” We went on to say, at page 761, that that element of the offense was not, in the specification then before us, either expressly or impliedly pleaded. Therefore, we set aside Lieutenant McCarthy’s conviction of false swearing.
*384Here, however, the specification alleges that accused took an oath to “testify truly” and “contrary to such oath” related certain matters set forth in the count. The obvious implication of the quoted averments is that accused testified falsely for in no other way could he testify contrary to his sworn obligation to tell the truth. Indeed, the phrase “contrary to such oath” is commonly used to denote falsity in perjury indictments. Sharron v United States, 11 F 2d 689 (CA 2d Cir) (1926); United States v Hiss, 185 F2d 822 (CA 2d Cir) (1950); United States v Debrow, 346 US 374, 98 L ed 92, 74 S Ct 113 (1953).
I also agree with the Chief Judge that we need not answer the second and third certified questions which involve no more than hypothetical issues constructed upon portions of the board’s written rationale. Compare United States v Higbie, 12 USCMA 298, 30 CMR 298, wherein we pointed out that factors considered by a board of review “may not be dissected out in order to have us pass upon a certified issue, the answer to which cannot affect the board’s ultimate decision.” My point of departure from the views of my brothers lies in their answer to the issue whether proper instructions were given on the issue of mistake of fact.
The evidence in the record before us demonstrates that, on the evening he is alleged to have observed the facts concerning which he has been found to have testified falsely, accused was intoxicated. He had consumed fifteen or twenty drinks of whiskey and several cans of beer. In the opinion of one witness who saw him at the barracks that night, accused was drunk. Nevertheless, he testified positively that Avery and Cassady, two of his friends, had not drunk any beer from a case which he had purchased and carried back to his quarters.
With the evidence in this posture, the defense counsel requested an instruction concerning the possible effects of intoxication with respect to the charge of perjury. After some discussion, it was agreed by the law officer and counsel that the court-martial would be advised of the effect of accused’s drunkenness upon his power of recollection and honest belief that he had not observed Avery and Cassady drinking beer in the barracks. That issue subsequently formed the basis of the final arguments to the court. Thereafter, the law officer advised the court-martial of the elements of the offense, stating inter alia, that it must find that accused’s testimony “was false and was willfully and corruptly given; that is, that the accused did not believe it to be true.”
Thereafter, the law officer called counsel’s attention to the fact that he had not given the proposed instruction on mistake of fact, and defense counsel replied that he had no objection to the advice as given and requested no further instructions.
As is noted in the principal opinion, there is no doubt that intoxication may give rise to the defense of honest mistake in a perjury case, for it may so impair the mind that one may honestly believe he is recounting the truth when, because of his befuddled senses on the occasion of observing the matters which he is now relating, he actually is testifying falsely. Cf. United States v Rowan, 4 USCMA 430, 16 CMR 4; United States v Taylor, 5 USCMA 775, 19 CMR 71. In the Taylor case, the accused was charged with perjury, and the evidence raised an issue concerning whether he honestly believed his former testimony to be true. The law officer instructed that, in order to be a defense, accused’s belief in his testimony must have been both honest and reasonable. A unanimous Court reversed and stated, at page 781:
“. . . Article 131 may not be extended to a situation in which an accused honestly believes Ms testimony to be true, although in fact his understanding is erroneous, or based on information which a reasonably prudent mam would consider insufficient. To so broaden the Article’s scope would be to substitute mere negligence for the specific criminal intent required by the statute which defines the crime of perjury.” [Emphasis supplied.]
Turning to the case before us, it is obvious that the evidence places in is*385sue the honesty of accused’s belief as affected by his gross intoxication on the night he supposedly observed whether Avery and Cassady were drinking. The matter of an appropriate instruction was thoroughly argued and ended with the law officer’s decision to grant such an advice to the court members. Although he thereafter changed his mind, and in my view erroneously, defense counsel cannot be charged with a waiver for failing to request again an instruction already sought and thus denied, nor, under the circumstances, can his failure further to object to those advices given operate to deprive him of the right to contest at this level the final action of the law officer. As, therefore, an issue was raised and the doctrine of waiver is not applicable, it seems clear beyond cavil that the law officer erred to accused’s prejudice in failing to give the proper instruction. Accordingly, reversal is required. United States v Taylor, supra.
The Chief Judge, however, states that the issue was satisfactorily covered by the law officer’s advice to the court that they must find accused did not believe his testimony to be true. He bases his conclusion upon certain language which we used in United States v McCarthy, supra. In so acting, however, he overlooks the issue then before the Court and the context in which that language was used.
The McCarthy case involved the question whether a specification alleged the offense of false swearing when it did not aver that the accused’s sworn statement was in fact false. The Government argued that the necessary falsity was implied by an allegation that the accused did not then believe his statement to be true. We rejected that contention and stated, at page 761:
“. . . Here, that element [of falsity] is not expressly set out, and it is not impliedly averred by the allegation that accused did not then believe his statement to be true. Hilliard v United States, supra. That portion of the count does no more than negate the defense of honest belief in the accuracy of the statement involved.” [Emphasis supplied.]
It is a far cry from holding that an averment in pleading is designed to negate the existence of an affirmative defense to concluding that its reiteration as a part of the instructions on the elements of the offense is sufficient to inform the members of a court-martial that they must consider accused’s intoxication in connection with determining whether he honestly believed his testimony to be true. If such were true, instructions on intoxication or mistake of fact would rarely be required, for the affirmative instructions on the particular state of mind required would eliminate any necessity for directing special attention to accused’s condition. We have heretofore rejected that argument and have uniformly held that, absent waiver, appropriate instructions on the defense itself must be given if the evidence raises an issue concerning mistake of fact or intoxication. United States v Rowan, supra; United States v Simmons, 1 USCMA 691, 5 CMR 119; United States v Caillouette, 12 USCMA 149, 30 CMR 149. It is difficult for me to perceive how we can now conclude that this requirement is met by a simple declaration that accused must be found not to have believed his testimony was true.
For the foregoing reasons, I would answer the fourth certified question in the negative and reverse the decision of the board of review.